J-S39033-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

MARY J. CHURLICK, EXECUTRIX OF    :               IN THE SUPERIOR COURT OF
THE ESTATE OF MARY J. YOHN,       :                     PENNSYLVANIA
DECEASED,                         :
                                  :
                      Appellee    :
                                  :
                      v.          :
                                  :
MANOR CARE OF CARLISLE PA, LLC,   :
D/B/A , MANORCARE HEALTH SERVICE, :
CARLISLE, AND HCR MANOR CARE,     :
INCL, MANORCARE INC., HCR         :
HEALTHCARE LLC, HCR HEALTHCARE    :
II, III, AND IV, LLC,             :
                                  :
                       Appellants :                    No. 1108 MDA 2015

               Appeal from the Order Entered September 6, 2013
             in the Court of Common Pleas of Cumberland County,
                        Civil Division, at No(s): 12-7476

BEFORE:      STABILE, PLATT,* and STRASSBURGER,* JJ.

JUDGMENT ORDER BY STRASSBURGER, J.:               FILED FEBRUARY 28, 2017

      This case returns to this Court on remand following the Pennsylvania

Supreme Court’s decision in Taylor v. Extendicare Health Facilities, Inc.,

147 A.3d 490 (Pa. 2016). We reverse and remand for further proceedings.

      The relevant history of this appeal was set forth in this Court’s June

28,   2016   memorandum      affirming   the   trial   court’s   order   overruling

Appellants’ preliminary objections in the nature of a motion to compel

arbitration. Churlick v. Manor Care of Carlisle PA, LLC, 1108 MDA 2015

(Pa. Super. June 28, 2016), vacated, 506 MAL 2016 (Pa. December 1, 2016)

(per curiam). In refusing to compel arbitration, the trial court relied on this

*Retired Senior Judge assigned to the Superior Court.
J-S39033-16


Court’s decision in Taylor v. Extendicare Health Facilities, Inc., 113 A.3d
317   (Pa.   Super.   2015),   which   held   that   Pa.R.C.P.   213(e)   required

consolidation of wrongful death and survival actions for trial.

      However, our Pennsylvania Supreme Court reversed this Court’s

decision in Taylor, holding that Rule 213(e) conflicts with the Federal

Arbitration Act (FAA) and is preempted. Taylor, 147 A.3d at 510. Section 2

of the FAA binds state courts to compel arbitration of claims subject to an

arbitration agreement, even at the expense of judicial efficiency. Id. The

Supreme Court in Taylor remanded the case to the trial court, to afford the

parties “the opportunity to litigate whether there is a valid and enforceable

arbitration contract in accord with generally applicable contract defenses and

the FAA’s savings clause.” Id. at 513. Therefore, we will remand to the trial

court to address Appellee’s fact-based defenses to the validity and

enforceability of the arbitration agreement.

      Order reversed. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/28/2017




                                       -2-